                            UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
Re:
        MARK N. MOSOMILLO                                    Case No.: 5-15-03992-RNO
        MARGARET LUCY MOSOMILLO                              Chapter 13
                    Debtor(s)

                                   NOTICE OF FINAL CURE PAYMENT

Pursuant to the Fed. Bankr. Rule 3002.1(f), the Trustee gives Notice that the amount required to
cure the pre-petition default in the below claim has been paid in full and the Debtor(s) have
completed all payments under the plan.

PART 1:                             MORTGAGE INFORMATION
Creditor Name:                      BSI FINANCIAL SERVICES INC
Court Claim Number:                 14
Last Four of Loan Number:           Forksbridge - PRE-ARREARS - 4025
Property Address if applicable:     73C FORKS BRIDGE RD., , NEWFOUNDLAND, PA18445

PART 2:                            CURE AMOUNT
TOTAL CURE DISBURSEMENT MADE BY THE TRUSTEE
a. Allowed prepetition arrearages:                                            $13,218.45
b. Prepetition arrearages paid by the Trustee:                                $13,218.45
c. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c):                                           $0.00
d. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c) and paid by the Trustee:                   $0.00
e. Allowed postpetition arrearage:                                            $0.00
f. Postpetition arrearages paid by the Trustee:                               $0.00
g. Total b, d, f:                                                             $13,218.45

PART 3:                      POST PETITION MORTGAGE PAYMENT
Paid direct by the Debtor(s)
Current Monthly Mortgage Payment: $0.00
Next postpetition payment due:
If known, Principal Balance Outstanding: UNKNOWN

PART 4:               A RESPONSE IS REQUIRED BY BANKRUPTCY RULE 3002.1(g)

Within 21 days of the service of this Notice, the creditor must file and serve same on debtor,
debtor’s counsel and trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement indicating
whether it agrees that the debtor has paid in full the amount required to cure the default, has paid
all outstanding post-petition fees, costs or escrow amounts due, and whether, consistent with
§1322(b)(5) of the Bankruptcy Code, the debtor is current on all post-petition payments as of the
date of this Notice or be subject to further action of the court including possible sanctions.


      Case 5:15-bk-03992-RNO      Doc 79   Filed 01/28/21    Entered 01/28/21 07:56:14     Desc
                                           Page 1 of 4
To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies
of this Notice sent to the Debtor and Creditor.

I certify that the information contained herein is true and correct to the best of my knowledge,
information and reasonable belief.

Dated: January 28, 2021                          Respectfully submitted,


                                                 s/ Charles J. DeHart, III, Trustee
                                                 Standing Chapter 13 Trustee
                                                 Suite A, 8125 Adams Drive
                                                 Hummelstown, PA 17036
                                                 Phone: (717) 566-6097
                                                 Fax: (717) 566-8313
                                                 eMail: dehartstaff@pamd13trustee.com




  Case 5:15-bk-03992-RNO        Doc 79    Filed 01/28/21    Entered 01/28/21 07:56:14     Desc
                                          Page 2 of 4
Creditor Name: BSI FINANCIAL SERVICES INC
Court Claim Number: 14
     CLM #   CHECK #     DATE         PRIN PAID        INT PAID   TOTAL DISB

     5200    1155057    09/01/2016     $931.92         $0.00       $931.92
     5200    1156698    10/05/2016     $378.74         $0.00       $378.74
     5200    1158283    11/02/2016     $459.55         $0.00       $459.55
     5200    1159909    12/06/2016     $459.56         $0.00       $459.56
     5200    1169306    06/13/2017     $530.07         $0.00       $530.07
     5200    1169819    07/06/2017     $262.12         $0.00       $262.12
     5200    1171186    08/10/2017     $262.12         $0.00       $262.12
     5200    1172729    09/19/2017     $262.11         $0.00       $262.11
     5200    1174178    10/11/2017     $261.01         $0.00       $261.01
     5200    1175426    11/08/2017     $261.00         $0.00       $261.00
     5200    1178200    01/11/2018     $522.00         $0.00       $522.00
     5200    1179629    02/08/2018     $261.00         $0.00       $261.00
     5200    1182339    04/03/2018     $261.00         $0.00       $261.00
     5200    1185374    05/15/2018     $522.00         $0.00       $522.00
     5200    1188101    07/12/2018     $522.00         $0.00       $522.00
     5200    1189539    08/09/2018     $261.00         $0.00       $261.00
     5200    1192163    10/10/2018     $520.88         $0.00       $520.88
     5200    1193548    11/08/2018     $259.89         $0.00       $259.89
     5200    1194900    12/13/2018     $259.88         $0.00       $259.88
     5200    1196351    01/10/2019     $259.88         $0.00       $259.88
     5200    1198707    03/12/2019     $259.89         $0.00       $259.89
     5200    1200050    04/11/2019     $259.88         $0.00       $259.88
     5200    1201414    05/09/2019     $259.88         $0.00       $259.88
     5200    1202727    06/06/2019     $259.88         $0.00       $259.88
     5200    1204074    07/11/2019     $519.77         $0.00       $519.77
     5200    1205485    08/07/2019     $259.88         $0.00       $259.88
     5200    1206857    09/26/2019     $272.17         $0.00       $272.17
     5200    1209270    11/07/2019     $260.44         $0.00       $260.44
     5200    1210554    12/12/2019     $260.45         $0.00       $260.45
     5200    1211953    01/16/2020     $260.44         $0.00       $260.44
     5200    1213312    02/13/2020     $260.45         $0.00       $260.45
     5200    1214625    03/12/2020     $520.88         $0.00       $520.88
     5200    1217132    05/06/2020     $251.24         $0.00       $251.24
     5200    1218069    06/02/2020     $251.23         $0.00       $251.23
     5200    1219060    07/07/2020     $251.23         $0.00       $251.23
     5200    1220132    08/12/2020     $251.23         $0.00       $251.23
     5200    1221168    09/17/2020     $502.46         $0.00       $502.46
     5200    1222222    10/15/2020     $239.58         $0.00       $239.58
     5200    1225759    01/19/2021     $99.74         $0.00       $99.74




  Case 5:15-bk-03992-RNO    Doc 79   Filed 01/28/21    Entered 01/28/21 07:56:14   Desc
                                     Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA
Re:
      MARK N. MOSOMILLO                               Case No.: 5-15-03992-RNO
      MARGARET LUCY MOSOMILLO                         Chapter 13
                  Debtor(s)


                                 CERTIFICATE OF SERVICE
 I certify that I am more than 18 years of age and that on January 28, 2021, I served a copy of
 this Notice of Final Cure and History of Payments made on the following parties by 1st Class
 mail, unless served electronically.

  TULLIO DeLUCA, ESQUIRE                             SERVED ELECTRONICALLY
  381 N 9TH AVENUE
  SCRANTON PA, 18504-


  BSI FINANCIAL SERVICES                             SERVED BY 1ST CLASS MAIL
  1425 GREENWAY DRIVE, SUITE 400
  IRVING, TX, 75038


  MARK N. MOSOMILLO                                  SERVED BY 1ST CLASS MAIL
  MARGARET LUCY MOSOMILLO
  73C FORKS BRIDGE RD.
  NEWFOUNDLAND, PA 18445



 I certify under penalty of perjury that the foregoing is true and correct.


 Date: January 28, 2021                              s/ Donna Schott
                                                     Charles J. DeHart, III, Trustee
                                                     Standing Chapter 13 Trustee
                                                     Suite A, 8125 Adams Drive
                                                     Hummelstown, PA 17036
                                                     Phone: (717) 566-6097
                                                     Fax: (717) 566-8313
                                                     eMail: dehartstaff@pamd13trustee.com




Case 5:15-bk-03992-RNO        Doc 79     Filed 01/28/21    Entered 01/28/21 07:56:14     Desc
                                         Page 4 of 4
